Citation Nr: 1813737	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO. 14-34 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to exposure to chemicals and herbicide agents.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served in the Air Force on active duty from July 1962 to July 1974, including service as a jet engine mechanic during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing. A transcript of the hearing is of record. At the hearing, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The evidence of a link between current disability and service must be competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).	

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran contends that his diagnosed colon cancer is related to exposure to chemicals, including trichloroethylene, and exposure to herbicide agents while serving as a jet engine mechanic in the Air Force. See October 2017 hearing transcript; March 2012 Statement in Support of Claim; December 2011 Statement in Support of Claim.

According to the Veteran, he was diagnosed with and treated for colon cancer in March 2003. See August 2013 Statement in Support of Claim.

In March 2009, the Veteran's private physician indicated that he had a history of colon cancer and was treated with colectomy and colostomy. See W.K.H. progress note. 

The RO granted service connection for dermatitis with psoriasis due to exposure to trichloroethylene in a March 2013 rating decision. Subsequently, in a July 2013 letter, the Veteran's VA physician indicated that he had a current diagnosis of colon cancer.

A Board hearing regarding the Veteran's colon cancer took place in October 2017. During the hearing, the Veteran indicated that he served as a jet engine mechanic in a base Thailand during the Vietnam War. Specifically, he indicated that he walked on and off base, which required him to pass by military policemen (MPs) in the base perimeter, and came into contact with trichloroethylene and other chemicals while working with aircraft. In addition, the Veteran indicated that while colon cancer is not on the list of diseases presumptively related to herbicide agents, his colon cancer has multiple layers, one of which is soft tissue. 

Upon review of the record, the Board finds that VA's duty to provide a VA examination has been triggered in this case. Both VA and private treatment records reflect a diagnosis of colon cancer. Further, the Veteran is competent to testify to having been exposed to trichloroethylene and other chemicals while working on aircraft in service. While the Veteran is not competent as a layperson to say whether his colon cancer is related to such exposure, VA has conceded that his other service-connected disability is related to trichloroethylene. Therefore, in order to afford the Veteran every possible consideration, a VA examination to determine whether his colon cancer is also related to exposure to chemicals, including trichloroethylene, is warranted. 

In addition, the Board notes that military personnel records and service treatment records (STRs) currently associated with the claims folder do not reflect service in Air Force bases in Thailand during the Vietnam War. However, the Veteran has indicated that many of his personnel records and STRs have yet to be associated with the claims folder. Therefore, prior to scheduling any examination, the RO must obtain any outstanding military personnel records and STRs and associate them with the claims folder.

Finally, if the record supports that the Veteran was exposed to herbicide agents while in service, the VA examiner must also determine whether the Veteran's colon cancer qualifies as soft-tissue sarcoma, as he claimed in the October 2017 Board hearing. If his colon cancer does not qualify as soft-tissue sarcoma, then the examiner must determine whether his colon cancer is related to exposure to herbicide agents regardless of the inapplicability of the presumption of service connection.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding military personnel records, STRs, VA treatment records, and private medical records and associate them with the claims file. If any pertinent records are unavailable, or the search for such records otherwise yields negative results, it should be so noted in the claims file, along with an explanation for the negative result (e.g., record unavailability).

2. Based on the record, determine if the Veteran was at least as likely as not exposed to any herbicide agents while in service. The Board reminds the RO that an individual who performed service in the Air Force under circumstances in which he regularly and repeatedly maintained C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era are presumed to have been exposed during such service to an herbicide agent. See 38 C.F.R. § 3.307(a)(6)(v). Further, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era. See M21-1, Part IV, Subpart ii, 1.H.5.a, b.

3. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of his colon cancer. The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report. The examiner must answer the following:

a. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colon cancer is caused by or related to exposure to chemicals, including trichloroethylene, during service. The Board reminds the examiner that it has conceded exposure to chemicals in connection with the Veteran's work repairing aircraft in the Air Force and that the Veteran is service-connected for dermatitis with psoriasis due to exposure to trichloroethylene.

In rendering the opinion, the examiner must address the medical literature received from the Veteran regarding trichloroethylene and other chemicals.

b. Only if the record establishes in-service exposure to an herbicide agent, opine whether the Veteran's colon cancer qualifies as soft-tissue sarcoma and, if not, whether it is otherwise at least as likely as not (50 percent probability or greater) that the Veteran's colon cancer is caused by or related to exposure to herbicide agents.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner must provide a complete rationale for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4. Thereafter, readjudicate the issues remaining on appeal-entitlement to service connection for colon cancer, to include as due to exposure to chemicals and herbicide agents. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




